Citation Nr: 1635529	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from May 2002 to March 2010, including service in Afghanistan.  He is the recipient of a Combat Action Badge.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  


FINDINGS OF FACT

1.  The Veteran's right and left ear hearing acuity has not been productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.

2.  Although service records do not document a specific incident of acoustic trauma, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his combat service in Afghanistan; the Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.

3.  The Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.

4.  The Veteran does not currently have any objective signs of a chronic disability manifested by fatigue or other non-medical indicators of fatigue, capable of independent verification.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision to grant service connection herein for tinnitus constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regard to this issue. 

With respect to the Veteran's claims for bilateral hearing loss and chronic fatigue syndrome, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds it may proceed to a decision on the merits of these service connection claims.    

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.
Likewise, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran asserts that he has hearing loss due to excessive combat noise exposure while stationed in Afghanistan.  Specifically he contends that his hearing loss was caused by loud vehicles, power tools and field artillery.  The Veteran's DD 214 shows that he is the recipient of a Combat Action Badge.  As he did engage in combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable and his statements regarding experiencing acoustic trauma resulting in combat-related hearing loss are accepted as fact.

The Board has thoroughly considered the evidence of record.  Service treatment records are silent with respect to any objective findings of hearing loss.  After service, the Veteran filed his current claim for service connection only a few months after discharge in September 2010.  Based on his history of military noise exposure, the Veteran was afforded a VA examination in November 2010.  The claims file was reviewed.  On examination, puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Right
5
0
5
5
-5
Left
5
0
5
5
10

Additionally, the examiner found that the Veteran had 100 percent speech recognition score in the left ear and 96 percent in the right ear.  The examiner stated that the Veteran presented responses that indicated normal hearing and observed that word recognition scores were excellent bilaterally.  The examiner found that as hearing was well within normal limits and, the question regarding service connection for hearing loss was moot as there was no hearing loss.     

The Board acknowledges that the Veteran was exposed to combat acoustic trauma in service.  Nevertheless, in comparing the results of the November 2010 VA examinations to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Additionally, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Nevertheless, in the instant case, there is no competent evidence showing a bilateral hearing loss disability from the Veteran's initial date of claim in September 2010, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  Service treatment records are silent with respect to any hearing loss disability under VA regulations.  Importantly, again, the VA November 2010 examination report clearly shows that the Veteran did not meet the criteria for bilateral hearing loss under VA regulations.  There is no other medical evidence of record to refute these findings.  In sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since the date of claim for service connection.  
  
In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).    

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the more probative November 2010 VA examination. 
  
In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran is also seeking service connection for tinnitus.  The Veteran asserts that his tinnitus is due to in-service combat noise exposure.  Again, although service treatment records are silent with respect to any complaints or findings of tinnitus, given that the Veteran did engage in combat, his statements regarding experiencing acoustic trauma resulting in combat-related tinnitus are accepted as fact.

In September 2010, only six months after his discharge from service, the Veteran filed his claim indicating that he had experienced tinnitus since service.  At the November 2010 VA examination, the Veteran reported that his tinnitus began in 2008.  In a subsequent June 2011 addendum opinion, the VA examiner observed that hearing was found to be well within normal limits with no shift from baseline and the Veteran denied tinnitus on an October 2007 post-deployment health reassessment.  Given that hearing was within normal limits and although it is within the realm of possibility that tinnitus is a result of military noise exposure, it is less likely than not, that is less 50/50 probable, that tinnitus is due to military noise exposure in a combat zone.   

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record shows that the Veteran was exposed to combat noise during his military service.  Moreover, the November 2010 VA examination report shows a current diagnosis of tinnitus.  

In turn, the primary question is whether the Veteran's tinnitus began in service.  Although the VA examiner found that it was not related to service, the examiner based this opinion in part on an October 2007 post-deployment health assessment that showed no complaints of tinnitus.  However, she failed to acknowledge that the Veteran had reported the onset of his tinnitus in 2008, after this health assessment.  Moreover, his DD 214 showed that he was again deployed to Afghanistan from December 2008 to December 2009.  Given that the examiner appeared to rely on incorrect facts, this examination is inadequate and, in turn, has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).    

Importantly, in statements of record, the Veteran reported that his tinnitus began in service, and has continued to the present.  Again, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, as the Veteran has been consistent in his assertions, there is no reason to doubt his credibility.  The Board finds it significant that the Veteran filed a claim for tinnitus within six months of his discharge, which clearly supports his assertion of continuing symptomatology since service.  

In sum, the evidence documents combat noise exposure in service and the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's combat noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. 3.303(b); Walker, supra.

Accordingly, based on the analysis above and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Gilbert, supra.

Chronic Fatigue Syndrome

The Veteran has asserted that his chronic fatigue syndrome is due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran's DD 214 shows that he served in the Southwest Asia Theatre of Operations and, in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R. § 3.317.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Service treatment records are silent with respect to any complaints of fatigue.   Post-service VA treatment records beginning in July 2010 showed that the Veteran reported feeling tired all the time and not refreshed by sleep.  The impression was malaise and fatigue.  However, an August 2010 sleep study was normal.   

In his September 2010 claim, the Veteran reported feeling exhausted nearly all the time since his return.  At a December 2010 general VA examination, the Veteran reported fatigue since 2006.  He felt run down every day and people indicated that he looked tired all the time.  The examiner indicated subjective fatigue with no objective findings. 

The Veteran was afforded another VA examination in February 2011 to specifically address whether the Veteran had chronic fatigue syndrome due to his service in the Southwest Asia Theatre of Operations.  The claims file was reviewed.  The Veteran reported a sense of general tiredness.  However, there was no restriction on daily activities.  He frequently worked out and was in good physical condition.  He had experienced no incapacitating episodes.  The examiner noted that chronic fatigue syndrome (CFS) is an illness characterized by debilitating fatigue and several flu-like symptoms.  It may have both physical and psychiatric manifestations and closely resembles neurasthenia, neurocirculatory asthenia, fibrositis or fibromyalgia.  The examiner pointed out that the Veteran did not have any of these illnesses or symptoms.  

For VA purposes, a diagnosis of CFS must meet both of the following criteria:  new onset of debilitating fatigue that is severe enough to reduce or impair average daily activity below 50 percent of the patient's pre-illness activity level for a period of 6 months; and other clinical conditions that may produce similar symptoms must be
excluded by thorough evaluation based on history physical examination and appropriate laboratory tests.  Again, the examiner found that the Veteran's condition did not meet these criteria.  The examiner noted that the Veteran's onset of tiredness was fairly rapid over a two week period, but he did not have any of the following: low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms and sleep disturbance.  As such, the Veteran did not meet six or more of these criteria for CFS.  

The examiner diagnosed environmental hazards exposure and general tiredness of undetermined etiology.  The examiner opined that although this Veteran was exposed to environment hazards of fumes in Afghanistan and is generally more tired than would be expected, he does not meet the criteria for Chronic Fatigue Syndrome at this time.  

As the VA examination was prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the examination is adequate to adjudicate the Veteran's claim and of high probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on a thorough review of the medical evidence of record, the Board must conclude that service connection for chronic fatigue syndrome as due to an undiagnosed illness is not warranted.  In this regard, the medical evidence does not contain any specific objective findings of any diagnoses or illnesses pertaining to chronic fatigue.  Moreover, there is no independent verification of any of the complaints of chronic fatigue.  There is otherwise no medical diagnosis of a chronic disability manifested by fatigue as claimed by the Veteran.  Importantly, the highly probative February 2011 VA examination report showed that that the Veteran did not meet the criteria for chronic fatigue syndrome.  Accordingly, service connection under undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117 is therefore not warranted.  

The Board has also considered the Veteran's claims of chronic fatigue under a direct theory of entitlement.  Service medical records do not reflect any findings pertaining to chronic fatigue.  In any event, the Veteran does not claim that he suffered any injury or disease in service that caused his chronic fatigue.  The crux of the Veteran's argument is that chronic fatigue developed as a result of his service in the Persian Gulf; however, as already determined service connection under an undiagnosed illness theory of entitlement is not warranted.  The evidence does not support a finding that chronic fatigue is etiologically related to service, thus entitlement under a direct theory of entitlement is also not warranted.    

Again, the Veteran is not competent to diagnose a chronic disability manifested by fatigue or directly link his fatigue to service as medical expertise is required.  In this regard, the question of diagnosis as well as causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In turn, his statements are outweighed by the medical evidence of record.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for chronic fatigue syndrome.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for chronic fatigue syndrome is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


